         Case 4:19-cv-00612-LPR Document 40 Filed 09/09/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               CENTRAL DIVISION


KIMILLIA CARSWELL, ANTHONY DELUCA,
and JENNIFER DILLON, Each Individually
and on Behalf of All Others Similarly Situated                          PLAINTIFFS

v.                             Case No. 4:19-cv-00612-LPR

DONDA ENTERPRISES, LLC,
and ANSUYA PATEL                                                       DEFENDANTS


                                      JUDGMENT

       Pursuant to the Order filed today, it is CONSIDERED, ORDERED, and ADJUDGED that

all claims are DISMISSED with prejudice.

       IT IS SO ADJUDGED this 9th day of September 2021.




                                               _________________________________
                                               LEE P. RUDOFSKY
                                               UNITED STATES DISTRICT COURT
